Case 1:21-cv-02406-ARR-RER Document 8 Filed 05/06/21 Page 1 of 4 PageID #: 102



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
STRIKE 3 HOLDINGS, LLC,

                                            Plaintiff,
                 -against-                                           ORDER
                                                                     21-cv-2406-ARR-RER

JOHN DOE subscriber assigned IP address
108.54.111.48,

                                             Defendant.
----------------------------------------------------------------X

    ORDER ON PLAINTIFF’S MOTIONS FOR LEAVE TO SERVE A THIRD-PARTY
              SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

RAMON E. REYES, JR., U.S.M.J.:

        Plaintiff Strike 3 Holdings, LLC (“Plaintiff” or “Strike 3”) commenced this copyright

infringement action against an unnamed defendant (“Doe Defendant”), identified only by the Internet

Protocol (“IP”) address allegedly associated with them (108.54.111.48). Presently before the Court

is a motion for expedited discovery under Federal Rule of Civil Procedure 26(d)(1), seeking

permission to serve a subpoena upon a non-party Internet Service Provider (“ISP”), Verizon Fios, to

obtain the true identity of the Doe Defendant.

       The Court concludes that good cause exists to allow for the expedited discovery. See Strike 3

Holdings, LLC v. Doe, No. 19-CV-00945 (NGG) (RLM), 2019 WL 4752094, at *3 (E.D.N.Y. Sept.

30, 2019); In re Strike 3 Holdings, LLC, No. 17-CV-5630 (JS) (SIL), 2018 WL 1710172, at *2

(E.D.N.Y. Apr. 9, 2018); Strike 3 Holdings, LLC v. John Doe, No. 18-CV-440 (PKC) (RER)

(E.D.N.Y. Apr. 24, 2018); UN4 Prods., Inc. v. Doe et al., No. 17-CV-3278 (PKC) (SMG), 2017 WL

2589328, at *4 (E.D.N.Y. June 14, 2017); Malibu Media, LLC v. Doe, No. 15-CV-3504 (JFB) (SIL),

2016 WL 4444799, at *5 (E.D.N.Y. Aug. 23, 2016).

       Although the discovery request at issue is reasonably likely to “lead to identifying information

                                                          1
Case 1:21-cv-02406-ARR-RER Document 8 Filed 05/06/21 Page 2 of 4 PageID #: 103



that would make possible service upon particular defendants who could be sued in federal court,”

Sony Music Ent. Inc. v. Does 1-40, 326 F. Supp. 2d 556, 566 (S.D.N.Y. 2004), the Court is cognizant

of the substantial likelihood that the subscriber associated with the allegedly infringing IP address

may not in fact be the infringer, see In re BitTorrent Adult Film Copyright Infringement Cases, 296

F.R.D. 80, 85 (E.D.N.Y. 2012) (“the alleged infringer could be the subscriber, a member of his or

her family, an employee, invitee, neighbor or interloper”); Patrick Collins, Inc. v. Doe 1, 288 F.R.D.

233, 237 (E.D.N.Y. 2012); Digital Sin, Inc. v. Does 1–176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012).

This risk, together with the sensitive nature of the allegations—that the Doe Defendant illegally

accessed explicit pornographic films—dramatically increases the probability that an innocent

Defendant will be coerced into settlement to avoid embarrassment. See, e.g., In re BitTorrent, 296

F.R.D. at 85, 90 (collecting cases). Special precautions are therefore necessary to protect the Doe

Defendant’s reputation and minimize Plaintiff’s incentive to engage in abusive litigation practices.

See, e.g., id. at 93.

       Accordingly:

       IT IS ORDERED that Strike 3 may promptly serve a subpoena in compliance with Federal

Rule of Civil Procedure 45 (the “Subpoena”) on the ISP specifically identified in the Complaint in

the above-captioned matter to obtain only the name and address of the internet subscriber(s)

associated with the IP address also identified therein. Under no circumstances is Strike 3 permitted

to seek or obtain any Doe Defendant’s phone number or email address, or to seek or obtain

information about potential defendants other than those whose IP address is specifically identified in

the Complaint, without a further Court order. The Subpoena shall have a copy of the Complaint and

a copy of this Order attached; and

       IT IS FURTHER ORDERED that, upon receiving a Subpoena, the ISP shall use reasonable

efforts to identify the internet subscriber(s) associated with the referenced IP address, but shall not

                                                  2
Case 1:21-cv-02406-ARR-RER Document 8 Filed 05/06/21 Page 3 of 4 PageID #: 104



immediately disclose such information to Strike 3. Rather, within sixty (60) days of receiving a

Subpoena, the ISP shall serve a copy thereof, together with a copy of the Complaint and a copy of

this Order, upon the subscriber(s) it determines to be associated with the implicated IP address. This

measure is appropriate to place the subscriber(s) on fair notice of Strike 3’s efforts to obtain their

identifying information, and their rights to contest the Subpoena or litigate it anonymously.

      In this regard, service by the ISP upon the Doe Defendant may be made using any reasonable

means, including written notice sent to their last known address, transmitted either by first-class or

overnight mail; and

      IT IS FURTHER ORDERED that a Doe Defendant who receives copies of the Subpoena,

the Complaint, and this Order will have a period of sixty (60) days to file any motions with this Court

contesting the Subpoena (including a motion to quash or modify the Subpoena), as well as any

request to litigate the Subpoena anonymously. The ISP may not disclose any Doe Defendant’s

identifying information to Strike 3, or its employees or agents, at any time before the expiration of

the 60-day period. Additionally, if a Doe Defendant or ISP files a motion to quash the Subpoena, the

ISP may not turn over any information to Strike 3, or its employees or agents, until the issues set

forth in the motion have been addressed and the Court issues an Order instructing the ISP to resume

in turning over the requested discovery; and

      IT IS FURTHER ORDERED that if the 60-day period within which a Doe Defendant may

contest or otherwise move with respect to the Subpoena lapses without such action, the ISP will have

a period of ten (10) days to produce the information responsive to the Subpoena to Strike 3 or file its

own motion to quash if it so chooses. In the event a Doe Defendant or ISP moves to quash or modify

the Subpoena, or to proceed anonymously, they shall at the same time as their filing also notify the

ISP so that the ISP is on notice not to release the Doe Defendant’s contact information to Strike 3, or

its employees or agents, until the Court rules on any such motion; and

                                                  3
Case 1:21-cv-02406-ARR-RER Document 8 Filed 05/06/21 Page 4 of 4 PageID #: 105



      IT IS FURTHER ORDERED that an ISP receiving the Subpoena shall confer with Strike 3

and shall not assess any charge in advance of providing the information requested therein. If an ISP

elects to charge for the costs of production, it shall provide a billing summary and cost report to

Strike 3; and

      IT IS FURTHER ORDERED that, upon receiving the Subpoena, the ISP shall take

reasonable steps to preserve information responsive to the Subpoena until such information is

produced to plaintiff or the Court finally resolves any motion related to the subpoena; and

      IT IS FURTHER ORDERED that any information ultimately disclosed to Strike 3 in

response to the Subpoena may be used by Strike 3 solely for the purpose of protecting its rights as

set forth in the Complaint; and

      IT IS FURTHER ORDERED that until such further Order of the Court, the case identified

in the caption above shall be litigated in the name of a “John Doe” defendant, regardless of what

information is ultimately disclosed pursuant to the Subpoena.

                                                     SO ORDERED.

                                                     Ramon E. Reyes, Jr.
                                                     RAMON E. REYES, JR.
                                                     United States Magistrate Judge
                                                     DATE: May 6, 2021
                                                     Brooklyn, New York




                                                 4
